Case 1:16-cV-01533-GBD-GWG Document 163 Filed 12/04/18 Page 1 of 6

ALAN L, FRANI< s -=
1<YLHM-1<szER:++ ALAN L. FRANK
sAMAer-IA A. MrLLnooD*+
EVAN L. FRANK am
CHmsroPHsu 11. Kii\ic»+¢ LAW ASSOCIATES, P. C»
susAN 11. PLINER»+
RoBERT s. GoRooN "+s AttO].‘Il€yS at LaW
' oAvID M. n'oRLANDo »+ ' o ' ' " " ' ' "
]oRoAN s. FRANI< w
IACLYN H. FRANI< =++n
]BFFREY]. GOLDIN l*+ 135 OLD YORK ROAD
PARALEGALS ]ENKINTOWN, PA 19046
DEBRA s. McGuCIGN (215) 955-1000
DEE A- WlLK FAX NO. (215) 935-1110

DAWN M. WELSH
LISBETH LGZADA

¢ Ccru'fiecl by the N] Suprcme Court
as a Civil Trial Af'turney

* MEMBER PA BAR

+ MEMBER NJ BAR

E MEMBER NY `BAR

H MEMBER FL BAR

it M'EMBER DE IJAR

fl MEMBER CA 'BAR

a REGISTERED PATENT ATTORNE\'

December 4, 2018
VL4 ECF
The Honorable George B. Daniels
United States District Judge
Southern District of NeW Yorl<
500 Pearl Street
Nevv Yorl<, NY 10007

NEW ERSEY OFFICE

1103 LAURET,. OAK ROAD
SUITE 140
VOORHEES, N] 08043

'CENTER Clr'r Pi'-II'L'AD'ELHHADFFIC'E

1515 MARKET STREET
SU[TE 1200
PHILADELPH!A, PA 19102

DELAWARE OFFICE

ALAN L. FRANK LAW AssoCIATEs, P.A. [DE)
1007 N. oRANGE ernest
4“' FLoOR, THE MILL
WILMINGToN, DE 19801
(302) 300-4317

W
41 UNIVERSITY DRIVE

SUITE 400
NEW"I`OW`N, I’A 1594[]

OF COUNSEL
]AMES W. PEARSON, ]R.r+q[

E~MAIL ADDRESS:
afrank@alflaw.net

RE: Windsor Securites, LLC v. Arem” Fox, et al., Case No. 16~cv-1533(GBD)(GWG)
Plaintijj”’s Response to Defendants’ December 3, 2018 Letter [D.E. 162]

Dear .ludge Daniels:

We represent the Plaintit`t` Windsor Securities, LLC (“Windsor”) in the above referenced
niatter, and vvrite in response to Defendants Arent Fox LLP and Julius Rou.sseau’s Decernber 3,
2018 “Claritication of Oral Argurnent” letter Wherein Defendants’ counsel “ot`fers” and then
proceeds to attempt to “point out evidence in the summary judgment record that bears on the
question of Whether the loans for the Acker, Collins, Coppoek and Stainatov policies vvere in
default” [D.E. 162] (hereinafter referred to as “Defendants’ Argument Claritieation Letter”) .

First, Defendants did not seek permission to submit their Argurnent Claritication Letter,
Which clearly is a supplemental letter brief in support of Defendants’ Motion for Partial
Surnlnary Judgment and in opposition to Plaintift"s l\/lotion for Partial Suinniary Judgrnent as to
Liahility on Plaintiffs’ Count l for Professional Negligence/Legal Malpractice, and is therefore
violative of the Federal Rules of Civil Procedure and the Local Rules of this Court and should be
stricl<en. Hovvever, to the extent this Court considers the Defendants’ Argurnent Claritication

Letter We ask that the Court also consider the following

Please visit us at www.alflaw.net

 

 

 

 

Case 1:16-cV-01533-GBD-GWG Document 163 Filed 12/04/18 Page 2 of 6

The Honorable George B. Daniels
December 4, 2018
-Paee 2-

" 'Defendantsi Argurnent Clarification Letter isa desperate attempt tocontrive a disputed
issue of fact Where none exists, and only serves to further establish the undisputed facts on Which
Plaintiff’ s Motion for Partial Summary Judgment is based, and on Which it should be granted

As explained during the argument and as further confirmed in Defendants’ Argument
Clarification Letter it is undisputed that:

(l) in or around January 2010, before the Premium Financed Loans from Windsor to each
of the Acker, Coppock, Collins and Stamatov Trusts Were due to be repaid (the “maturity date of
the loans”) the broker that procured these policies, Eugene Houchins 111 (“Houchins”), informed
Windsor of the fact that the Trusts vvere not Willing to take over premium payments on the
Policies and did not intend to and Would not repay the loans When due, and Windsor informed
Defendants of the same. See, Defendants’ Counter Statement to Plaintiff’s Statement of Material
Undisputed Facts, at 131 (admitting the same) [D.E. #144]; Affidavit of Eugene Houchins, lII,
dated I\/Iarch 22, 2017, at 118 [EX. 10 to D.E. #125]; Declarations of Steven`Prusl<:y filed in the
Acker and Collins Actions, at 1l4 [Exs. 11 and 12 to D.E. #125];

(2) Rousseau specifically advised Windsor to treat Houchins’said communication as an
exercise of the Premium Finance Packages’ Default Sales Rightl. Dep. Tr. Julius Rousseau, 111,
individually and as Corporate Designee for Arent FoX, l\/larch 7, 2017, pg. 245:2-7, 162:9-19
[EX. 3 to D.E. #125] (“A. My recollection Was, each of those policies [Acker, Coppocl<, Collins
and Stamatov] had been surrendered by the insureds voluntarily exercising their -- and l'm saying
insureds; trustees, trustees -- exercising their default sale right”; “Acl<er, Collins, Coppoel<: Asl
said, my recollection is that Houchins sent Steven signed forms and said these guys are giving up
their poliey. That's the default sell right provision under the loan agreement That's vvhat they
Were doing You can call it a Walk~avvay. Call it vvhat you Will, and those Were done. As far as l

 

1Tllte Assignment ofLife Insurance Policy as Collateral, at page 4 provides thefollowing
Defaalf Sale Right:

DEFAULT SALE RIGHT. Upon an occurrence of an Event of Default (as

defined in the Agreement) that has not been remedied Within the time period required
in the Agreement, Assignce shall have the right (the “Default Sale Right”) but not the
obligation to accept, that in consideration of the full and complete satisfaction of the
Liabilities (the sufficiency of Which consideration is hereby acknowledged) OWner may
make a full transfer and assignment of the Insurancc Policy to Assignce and thereby
forever relinquish any and all rights Owner may have thereunder, including without
limitation any rights to cash surrender value and/or death benefit provided thereunder.
Upon the exercise of this Default Sale Right, Assignee shall notify Insurer in vvriting
and Insurer shall thereafter recognize Assignee as the sole lawful owner of the

Insurance Policy.
[attached as Exhibits 23-27 (CONFIDENTIAL), Doc. #16 of19, at pg. 4, to D.E. #125].

Please visit us at www.alflaw.net

 

 

 

 

Case 1:16-cV-01533-GBD-GWG Document 163 Filed 12/04/18 Page 3 of 6

know, Steven got ownership process into the name of Windsor on those policies”)z; Declarations
of Steven Prusky filed in the Collins and Acker Action, at 1l8, [Exs. ll and 12 to D.E. #125].

(3) Windsor, per Rousseau’s specific advice to treat thercommunicationas the n 7
Trustee’s exercise fof the loanDocuments" ljefault'S'ales Right provision, demanded that each of
the 'fiustees sign only the respective lnsurance companies’ change of ownership forms (“COO”),
and each of the Acl<er, Collins, Coopocl<, and Stamatov Trustee executed the COO fonns, which
were accepted by each respective insurance company. See, Declaration of Steven Prusl<y filed in
support of l\/lotion for Summary ludgment in the Acl<er Action, at 18 [attached as Exhibit ll to
D.E. #125]; Declaration of Steven Prusl<y filed in support of l\/lotion for Summary Judgment in
the Collins Action, at 118 [attached to as Exhibit 12 (without Exhibits thereto as all Exhibits to the
Declarations are separately referenced and identified herein) to D.E. #125]; Executed Stamatov
COO [attached as Exhibits 85 and 86 to D.E. #125]; Executed Acl<er COO [attached as Exhibit
108 (CONFIDENTIAL) to D.E. #125]; Executed Coppocl< COO [attached as Exhibit 87
(CONFIDENTIAL) to D.E. #125]; Executed Collins COO [attached as Exhibit 91
(CONFIDENTIAL) to D.E. #125].

(4) The Change of Ownership forms executed by each the Acl<er, Collins, Coppoclc
and Stamatov Trustees did not contain any'language indicating or providing that the Trusts,
Trustees, lnsureds and/or Beneficiaries were making a full transfer and assignment of the
lnsurance Policy in consideration of the full and complete satisfaction of all liabilities and
obligations under the Premium Finance Package, thereby forever relinquishing any and all rights
they may have thereunder, including without limitation any rights to cash surrender value and/or
death benefits under the Policies, nor did they indicate or provide that Windsor and/or the Trusts,
Trustees, Insureds and/or Beneficiaries were releasing the other from all liabilities and
obligations under the Premium Finance Pacl<;age. See executed COOs for Acker Collins,
Coppocl< and Stamatov [attached as Exhibits 85, 86, 87, 91, 107, 108 (CONFIDENTIAL) to D.E.
#125]

 

(5) Rousseau and Arent Fox specifically assured Windsor that no other
documentation, beside the respective lnsurance Company’s COO forms executed by each of the
Trustees, was necessary from the Stainatov, Acker, Coppocl< and Collins Trusts, lnsureds, and/or
Beneficiaries for Windsor’s unfettered ownership of the Policies and Windsor’s absolute
entitlement to the death benefits thereunder, and did not advise Windsor about application of the
California Commercial Code and/or the default sales provisions contained therein, and did not
counsel Windsor to obtain writings such as the Policy Relinquishment and Loan Satisfaction
Agreements and Mutual Releases that had been previously drafted Dep Tr. lulius Rousseau,
individually and as Corporate Designee for Arent Fox, l\/larch 7, 2017, pgs. 160:17 to 161 :22,
182:9-16, 245: 2~19 (“Q. When you told him [Prusky] that the change of ownership form

 

2The Defendants make the argument in their Clarif`ication Letter that Mr. Rousseau’s
deposition testimony “does not establish that there was a defauit, nor does it create aii issue offact”.
As the Court stated Velez v. ] ]] Atias Resi. Corp., 2016 U.S. Dist. LEXIS 107230 (E.D. N.Y. Aug.
11, 2016) “ defendants do not ...provide any authority for their argument that a party's own
admissions in sworn deposition testimony cannot form the basis for a finding by the court in the
context of summary judgment.”

Piease visit us at www.al_'flaw.nei

 

 

 

Case 1:16-cV-01533-GBD-GWG Document 163 Filed 12/04/18 Page 4 of 6

reflects a change by the carrier once accepted on its books, that he need not worry any further
about who owned the policy, because at that point you believed, once the COO was accepted by
the carrier, that actual ownership resided with Windsor. Isn't that correct? A. Well, yes, that's
correct.”) [attached as Exhibit 3 to D.E. #125]. `

Based on the foregoing, irrespective of the fact that the Acker, Collins, Coppock and
Stamatov Trustees indicated through l-Iouchins that they Wanted to walk away from the policies
and executed the COOs before the maturity date on each of their loans (characterized by
Defendants Argurnent Clarification Letter as a “pre~default” walkaway), the Defendants
committed malpractice as a matter of law for five very specific reasons: (1) Defendants knew and
understood that Windsor never spoke to the Trustees, that the indication that the Trustees wanted
to “walk away” from the policies came from Houchins, who did not have the authority and could
not bind the Trustees to an oral agreement; (2) Even assuming arguendo, despite the foregoing,
that there was an oral agreement (which certainly there was not), Defendaiits failed to
memorialize and/or document and/or advise Windsor to memorialize and/or document that the
Trusts, Trustees, lnsureds and/or Benef`iciaries were making a full transfer and assignment of the
lnsurance Policy in consideration of the full and complete satisfaction of all liabilities and
obligations under the Premium Finance Package, thereby forever relinquishing any and all rights
they may have thereunder, including without limitation any rights to cash surrender value and/or
death benefits under the Policies, despite the fact that Defendants had in their file multiple
dra tPolic Relin aishment and Loan Satt`s action A reements and Matnal Releases that
were grovided to Roasseaa for use with respect to these premium financed Polieies. See, draft
Policy Relinquishment and Loan Satisfaction Agreements and Mutual Releases [attached as
Exhibits 38-42, and 45 to [D.E. #125]; (3) Defendants advised Plaintiff to treat Houchin’s
communication as the Trustees’ exercise of the Default Sales Right under the Loan Agreements,
which only applied iii the “Event of a Default”, thereby making application of California Code
9620 absolute; (4) Defendants did not advise Windsor that as a result of treating the
communication as an Exercise of the Default Sales Riglit that California’s statutory repossession
rules (California Code §9620) applied and did not follow the proscriptions thereof to obtain the
collateral in satisfaction of the debt, despite having in their file a very specific memorandum
outlining the “summary of the procedure for obtaining title to the insurance policies financed by
Windsor” and a proposal which was made for the Garcia policy which complied with California
Code 9620. See, July 16, 2009 Email from David Fox to Rousseau and Prusky [attached as
Exhibit 44 (CONFIDENTIAL) to D.E. #125] and Garcia l\/larch 16, 2010 9620 Proposal to
accept the Policy in full satisfaction, coiuiter-signed on March 31, 2010 [attached as Exhibit 20
to D.E. #125]; and (5) despite being made aware of the failures to comply with California Code
9620 and the Financing Package’s Default Sales Riglits, and the consequences thereof, during the
Bitter Arbitration, the Defendants declined the opportunity to attempt to rectify their errors and
took no corrective action, and worse they dismissed Plaintiff`s written concerns regarding said
compliance in the Acker, Collins, Coppock and Starnatov Policies.

lt is undisputed that the Defendants represented and advised Plaintiff with respect to the
five (5) policies at issue in this litigation, and specifically provided legal advice to Plaintiff as to
the steps to take to obtain ownership and entitlement to the death benefits thereunder, which
proved to be in error. The foregoing directly and proximately caused Plaintiff, the secured party,
to lose its entitlement to actual ownership of the collateral (the insurance policies and death
benefits thereunder). This was malpractice as a matter of law and the Defendants have failed to

Please visit as at www.alflaw.net

 

 

Case 1:16-cV-01533-GBD-GWG Document 163 Filed 12/04/18 Page 5 of 6

put forth any specific, admissible, or probative evidence that is a basis to deny the Plaintiffs
Motion for Summary Judgment as to Liability.

Finally» With repeat tQ,Dsfsedasnj Moti,<),,n for ammar/lineman gather ,, , ,,,
7 Counterclaim forunpaid fees of $480,095.25, the majority of the fees sought relate to “Bitter”
and the “Barnes Litigation”, both of which are at issue in Plaintiff’ s malpractice action and
therefore summary judgment as to these fees is not appropriate See, e.g. Kirk v. Heppt, 2009
U.S. Dist, LEXIS 80989 (S.D.N.Y. Sept. 1, 2009)(“summary judgment should not be granted to
an attorney on an account stated claim where the client asserts a plausible claim for

malpractice”).

However, as to the counterclaim for unpaid fees unrelated to any of the five (5) policies at
issue in this litigation, there are issues fact which preclude Defendants request for Summary
Judgement. l\/lore specifically, at paragraph 137 of Defendants Statement of Uncontested
Material Facts Pursuant to Federal Rule of Civil Procedure and Local Rule 5 6.1 (A) [D.E.
#INSERT] Defendants outline a total of unpaid fees of $6300 in the “Hathaway Rescission”
matter and a total of unpaid fees of 83741.11 in the “Windsor v. Lincoln” matter.

Steven Prusky, Windsor’s principal testified regarding the Defendants’ negligence with
respect to the Hathaway matter as follows:

A.

Are you asking me what’s contained in the Complaint or just generally the
problems with Hathaway?

Well, the Complaint speaks for itself 1 don’t need you to do that. 1 don’t mean
this to be a memory question, Mr. Prusky. l want to know, in your view, what Mr.
Rou.sseau or his law firms did that Was negligence committed - - constituted
malpractice in connection with the l-lathaway representation

l\/lr. Rousseau strongly encouraged me to pursue the case, even though, to my
surprise, because it seemed to me that, althoughl didn’t like it, Phoenix did have
proper grounds to rescind when they did, so that would have been the costs
involved iii pursuing the case that proved pointless. Secondly, when Phoenix
returned a premium check to me, l\/lr. Rousseau suggest that l sent it to him and
not cash it. To my knowledge, it was never cashed lt was stale, And l forget it
that was 18 or $20,000.00.

Deposition Transcript of Steveii Prusky, dated l\/larch 6, 2017, pgs. 26:2~27:4 [attached as
Exhibit 1 to D.E. #125]

Steven Prusky, further testified regarding the Defendants’ negligence with respect to the
Windsor v. Lincoln matter as follows:

A.

l\/lr, Rousseau handled a case for me against Lincoln, whereby a $1 Million Dollar
policy waste my effect, reduced to half a million in this sense. By the time l\/lr.
Rousseau finished settling the case with Lincoln, the agreement was that the death
benefit would be lowered from a Millioii Dollars to 750,000, and l paid Mr.

Please visit as at www.alflaw.net

 

 

 

 

Case 1:16-cV-01533-GBD-GWG Document 163 Filed 12/04/18 Page 6 of 6

Rousseau about 250,000. So l was effectively out 8500,000, if and when that
policy matures, and assuming 1 collect on it.

Deposition Transcript of Steven Prusky, dated l\/larch 6,2017,pgs7.104:23 105: 10 7[attached as
Exhibit l toD E. #125] "'

A. The [Lincoln] litigation that 1 recall...had to do with the fact that 1 did not receive
a lapse notice, and Lincoln lapsed the policy. Jule stepped in and filed suit, 1
believe against Lincoln, and ~~ l think 1 may have touched on this in my last -- in
my -- the first part of this deposition in March -- and, again, to compress a lot of
time and events, we reached a settlement with Lincoln lnsurance. And the result
of that whole process was that the death benefit was reduced from a million
dollars to $750,000. l\/ir. Rousseau was paid approximately $250,000 in legal fees.
And the policy was reinstated

Deposition Transcript of Steven Prusky, dated October 4, 2017, pgs. 364:23-3 65:14 [attached as
Exhibit 2 to D.E. #125]

Steven Prusky generally testified about Defendants’ representation in both matters as
follows:

Q. Why haven’t you paid l\/Ir. Rousseau and his firms the amounts outstanding in
their bills?
A. 1 believe Mr. Rousseau ended up costing me million dollars through more advice

and poor services, and that the money that 1 paid him was an overpayment The
money that he owes me for the damage 1 occurred is more than that amount

Deposition Transcript of Steven Prusky, dated l\/larch 6, 2017, pgs. 35:15-36:2 [attached as
Exhibit 1 to D.E. #125]

lt is Plaintiff’ s position that this testimony raises a genuine issue of material fact as to
whether summary judgment is appropriate on Defendants’ counterclaim related to the unpaid

“1-1athaway Rescission” matter fees and the unpaid “Windsor v. Lincoln” matter fees.

Thank you for the Court’s time and attention to this matter and Your l-lonor’s
consideration of this response.

Respectfully/ fA&-,_

ALAN L. FRANK

ALF:dm
cc: All counsel of record via ECF

Please visit ns at www.al_`flaw.net

 

 

 

